DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2022 has been entered.

Response to Arguments
Applicant's arguments filed on 11/15/2022 with respect to claims 1 – 4, 6 – 8, 10 -  13 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 2, 7, and 10 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over YAGI (US PgPub No. 2011/0057783) in view of CHEN (US PgPub No. 2009/0160976).
Regarding claim 1, YAGI teaches an imaging device (figure 1 item 1A, figure 4 item 1B, figure 6 item 1C, figure 8 item 1D, and figure 10 item 1E), comprising: circuit (paragraphs 0049 and 0054; circuit) configured to: capture an image of surroundings to generate image data (figures 1, 4, 6, 8, and 10; cameras that capture; also paragraph 0049); determine, based on the image data, a prediction score indicating a degree of possibility that a determined event occurs (trigger detecting if an event occurred i.e. prediction scored indicating a degree of possibility, by figure 1 item 104, figure 2 item S605, figure 4 item 204, figure 5 item S705, figure 6 item 306, figure 7 items s806 and S809, figure 8 item 404, figure 9 items S904 and S907, figure 10 item 504, and/or figure 11 item S1006); change a frame rate of the captured image captured based on the degree of possibility (paragraphs 0011, 0066, 0088, 0093, 0101, 0125, and 0148; current frame rate and higher frame rate based on event of recording high quality or normal image).
However, YAGI fails to teach change a luminance of the captured image based on the change in the frame rate. CHEN, on the other hand teaches change a luminance of the captured image based on the change in the frame rate.
More specifically, CHEN teaches change a luminance of the captured image based on the change in the frame rate (paragraph 0027; adjust luminance according to frame rate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of CHEN with the teachings of YAGI to have a system with improved illumination at the current frame rate thereby improving image quality in YAGI.

Regarding claim 2, as mentioned above in the discussion of claim 1, YAGI in view of CHEN teach all of the limitations of the parent claim.  Additionally, YAGI teaches increase the frame rate as the degree of possibility is increased (paragraphs 0011, 0066, 0088, 0093, 0101, 0125, and 0148; current frame rate and higher frame rate based on event of recording high quality or normal image based on the degree of possibility i.e. an event occurred).

Regarding claim 7, as mentioned above in the discussion of claim 1, YAGI in view of CHEN teach all of the limitations of the parent claim.  Additionally, YAGI teaches predict a degree of possibility that an accident occurs (paragraphs 0003, 0013, 0021, 0031, 0066, 0088, 0101 – 0102, and 0116; predict a degree i.e. condition of possibility that an accident occurs of the vehicle).

Regarding claim 10, YAGI teaches an image recording device (figure 1A item 1A), comprising: an imaging device (figure 1 item 1A, figure 4 item 1B, figure 6 item 1C, figure 8 item 1D, and figure 10 item 1E) including: circuitry (paragraphs 0049 and 0054; circuit) configured to: capture an image of surroundings and generate an image data (figures 1, 4, 6, 8, and 10; cameras that capture; also paragraph 0049), determine, based on the image data, a prediction score indicating a degree of possibility that a determined event occurs (trigger detecting if an event occurred i.e. prediction scored indicating a degree of possibility, by figure 1 item 104, figure 2 item S605, figure 4 item 204, figure 5 item S705, figure 6 item 306, figure 7 items s806 and S809, figure 8 item 404, figure 9 items S904 and S907, figure 10 item 504, and/or figure 11 item S1006); and change a frame rate of the captured image based on the degree of possibility (paragraphs 0011, 0066, 0088, 0093, 0101, 0125, and 0148; current frame rate and higher frame rate based on event of recording high quality or normal image) and a memory configured to record the image captured by the imaging device (figure 1A items 103 and 106 also figure 4 items 203, 206, 209, 212, and 215 also figure6 items 305 and 308 also figure 8 items 403, 407, 410, 413, and 416 also figure 10 items 503, 506, 509, 512, and 515 image storage unit).
However, YAGI fails to teach change a luminance of the captured image based on the change in the frame rate. CHEN, on the other hand teaches change a luminance of the captured image based on the change in the frame rate.
More specifically, CHEN teaches change a luminance of the captured image based on the change in the frame rate (paragraph 0027; adjust luminance according to frame rate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of CHEN with the teachings of YAGI to have a system with improved illumination at the current frame rate thereby improving image quality in YAGI.

Regarding claim 11, YAGI teaches an imaging method (figures 2, 5, 7, 9, and 11), comprising: capturing an image of surroundings (figures 1, 4, 6, 8, and 10; cameras that capture; also paragraph 0049), and generating an image data; determining, based on the image data, a prediction score indicating a degree of possibility that a determined event occurs (trigger detecting if an event occurred i.e. prediction scored indicating a degree of possibility, by figure 1 item 104, figure 2 item S605, figure 4 item 204, figure 5 item S705, figure 6 item 306, figure 7 items s806 and S809, figure 8 item 404, figure 9 items S904 and S907, figure 10 item 504, and/or figure 11 item S1006); and changing a frame rate of the captured image based on the degree of possibility (paragraphs 0011, 0066, 0088, 0093, 0101, 0125, and 0148; current frame rate and higher frame rate based on event of recording high quality or normal image).
However, YAGI fails to teach change a luminance of the captured image based on the change in the frame rate. CHEN, on the other hand teaches change a luminance of the captured image based on the change in the frame rate.
More specifically, CHEN teaches change a luminance of the captured image based on the change in the frame rate (paragraph 0027; adjust luminance according to frame rate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of CHEN with the teachings of YAGI to have a system with improved illumination at the current frame rate thereby improving image quality in YAGI.

Regarding claim 12, as mentioned above in the discussion of claim 1, YAGI in view of CHEN teach all of the limitations of the parent claim.  Additionally, CHEN teaches wherein the circuitry is further configured to increase the luminance of the captured image as the frame rate of the captured image is increased (paragraph 0027; adjust luminance of the captured image as the frame rate changes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of CHEN with the teachings of YAGI to have a system with improved illumination at the current frame rate thereby improving image quality in YAGI.

Claims 3 - 4 are rejected under 35 U.S.C. 103 as being unpatentable over YAGI (US PgPub No. 2011/0057783) in view of CHEN (US PgPub No. 2009/0160976) in view of Shirota (US PgPub No. 2016/0080652).
Regarding claim 3, as mentioned above in the discussion of claim 1, YAGI in in view of CHEN teach all of the limitations of the parent claim.
However, YAGI fails to teach increase the resolution of the captured image as the prediction score increases. Shirota, on the other hand teaches increase the resolution of the captured image as the prediction score increases.
More specifically, Shirota teaches increase the resolution of the captured image as the prediction score increases (abstract and paragraphs 0038 and 0073 also figures 8 and 12; capturing images at high resolution based on if object present i.e. degree of possibility).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Shirota with the teachings of YAGI to have a system to conserve power when no subject present in the image by lowering resolution thereby improving energy consumption in YAGI.

Regarding claim 4, as mentioned above in the discussion of claim 3, YAGI  in view of CHEN in view of Shirota teach all of the limitations of the parent claim.  Additionally, Shirota teaches circuitry is further configured to decrease the resolution and the frame rate as the prediction score decreases (abstract and paragraphs 0038 and 0073 also figures 8 and 12; capturing images at lower resolution based on if object not present i.e. prediction score indicating a degree of possibility).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Shirota with the teachings of YAGI in view of CHEN to have a system to conserve power when no subject present in the image by lowering resolution thereby improving energy consumption in YAGI.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over YAGI (US PgPub No. 2011/0057783) in view of CHEN (US PgPub No. 2009/0160976) in view of SELINGER (US PgPub No. 2018/0307912).
Regarding claim 6, as mentioned above in the discussion of claim 1, YAGI in view of CHEN teaches all of the limitations of the parent claim.
However, YAGI in view of CHEN fails to teach determine the prediction score by deep neural network (DNN) processing using a DNN. SELINGER, on the other hand teaches determine the prediction score by deep neural network (DNN) processing using a DNN.
More specifically, SELINGER teaches determine the prediction score by deep neural network (DNN) processing using a DNN (abstract and paragraphs 0015, 0032 – 0033, 0040, 0049 – 0065 and claim 31 of SELINGER).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of SELINGER with the teachings of YAGI because SELINGER teaches in at least the abstract that system can further increase speed by reducing the image data that is being processed to data extracted from one or more reduced data sources including virtual perimeter zones, a delta of a series of image frames, and a representative image frame of a series of frames, thereby improving the image processing of YAGI.

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over YAGI (US PgPub No. 2011/0057783) in view of CHEN (US PgPub No. 2009/0160976) in view of Bae (US PgPub No. 2003/0197790).
Regarding claim 8, as mentioned above in the discussion of claim 1, YAGI in view of CHEN teach all of the limitations of the parent claim.
However, YAGI in view of CHEN fails to teach detect illuminance of the surroundings; and determine a change range of the frame rate based on the detected illuminance. Bae, on the other hand teaches detect illuminance of the surroundings; and determine a change range of the frame rate based on the detected illuminance.
More specifically, Bae teaches detect illuminance of the surroundings (paragraph 0067; detect illuminance); and determine a change range of the frame rate based on the detected illuminance (paragraph 0067; change range of the frame rate based on the detected illuminance i.e. dark environment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Bae with the teachings of YAGI because Bae teaches in at least paragraph 0067 that using the invention will result in a high quality image by improving frame rate thereby improving YAGI.

Regarding claim 13, as mentioned above in the discussion of claim 1, YAGI in view of CHEN teach all of the limitations of the parent claim.
However, YAGI in view of CHEN fails to teach detect illuminance of the surroundings; set, based on the detected illuminance, an upper limit of the frame rate of the captured image, wherein the upper limit of the frame rate is decreased as the detected illuminance of the surroundings decreases; and change the frame rate of the captured image based on the set upper limit. Bae, on the other hand teaches detect illuminance of the surroundings; set, based on the detected illuminance, an upper limit of the frame rate of the captured image, wherein the upper limit of the frame rate is decreased as the detected illuminance of the surroundings decreases; and change the frame rate of the captured image based on the set upper limit.
More specifically, Bae teaches detect illuminance of the surroundings (paragraph 0067; detect illuminance); set, based on the detected illuminance, an upper limit of the frame rate of the captured image, wherein the upper limit of the frame rate is decreased as the detected illuminance of the surroundings decreases (Examiner considers the uppler limit of the luminance as the detected luminance; change range of the frame rate based on the detected illuminance i.e. dark environment); and change the frame rate of the captured image based on the set upper limit (Examiner considers the uppler limit of the luminance as the detected luminance; change range of the frame rate based on the detected illuminance i.e. dark environment (set upper limit)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Bae with the teachings of YAGI because Bae teaches in at least paragraph 0067 that using the invention will result in a high quality image by improving frame rate thereby improving YAGI.


Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kokubo (US PgPub No. 2006/0256207) teaches change luminance based on frame rate.
Li (US PgPub No. 2010/0157136) teaches change luminance based on frame rate.
Sheikh (US PgPub No. 2017/0310901) teaches change on frame rate based on luminance.
Mori (US PgPub No. 2012/0033042) teaches change on frame rate based on luminance.
Makii (US PgPub No. 2009/0244318) teaches change on frame rate based on luminance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
12/05/2022